Citation Nr: 0902941	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the benefit sought on appeal.  The 
veteran, who had active service from December 1968 to January 
1973, appealed that decision, and the case was referred to 
the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam Era and the conditions of his service did 
not involve duty or visitation in the Republic of Vietnam.

2.  Type II diabetes mellitus was not manifested during 
service, or for many years following separation from service, 
and the currently diagnosed diabetes is not shown to be 
causally or etiologically related to service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was met by way of letters from the RO to the 
veteran dated July 2005 and March 2006.  The RO also provided 
assistance to the veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment 
of the duty to notify or the duty to assist have prejudiced 
the veteran in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the veteran's 
appeal.

The veteran contends that he is entitled to service 
connection for type II diabetes mellitus.  Essentially, the 
veteran claims that his diabetes is related to Agent Orange 
he believes he was exposed to while serving onboard the USS 
Thomason.  Service connection will be granted if it is shown 
that the veteran has a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in active military, naval or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, certain diseases, including type II 
diabetes mellitus, shall be service connected even though 
there was no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  

A review of the veteran's service medical records discloses 
no evidence of complaints, treatments or diagnosis of 
diabetes mellitus during service, and there are no medical 
records following separation from service that demonstrate 
that diabetes mellitus was manifested within one year of 
separation from service.  Indeed, in the veteran's 
application for VA benefits he reported that his diabetes 
began in 2002.  The Board also observes that the veteran has 
not submitted any medical evidence that offers an opinion 
that his diabetes is in any way related to service.  See  
Combee v. Brown, 34  F. 3d. 1039 (Fed. Cir. 1994).

The veteran's claim therefore hinges on his assertion that he 
served in Vietnam.  While the veteran is clearly of the 
opinion that his service onboard the USS Thomason constitutes 
service in Vietnam, the VA has adopted the position that 
service in Vietnam requires having physically set foot in 
Vietnam.  The United State Court of Appeals for the Federal 
Circuit has clearly held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The veteran has 
not claimed, and his service records do not indicate, that he 
was ever physically within the Republic of Vietnam.  In fact, 
in a statement submitted in April 2006 the veteran 
acknowledges never having gone ashore during his duties 
aboard the USS Thomason. 

Based on this record, the Board finds that the evidence is 
against the veteran's claim for service connection for type 
II diabetes mellitus.  Because the veteran was never 
physically in the Republic of Vietnam, and in the absence of 
evidence that the veteran was actually exposed to herbicides, 
a grant of service connection is clearly not supportable.  
Accordingly, the Board concludes that a service connection 
for type II diabetes mellitus is not established. 


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


